         Case: 3:18-cv-00135-RP Doc #: 67 Filed: 06/21/19 1 of 1 PageID #: 157



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

CHRIS GILLAND, et al.                                                            PLAINTIFFS

v.                                                      CIVIL ACTION NO. 3:18CV135-RP

CITY OF BALDWYN, MISSISSIPPI                                                    DEFENDANT

                            JUDGMENT DISMISSING ACTION
                             BY REASON OF SETTLEMENT

       The Court has been advised by counsel that this action has been settled. Therefore, it is

not necessary that the action remain upon the calendar of the court.

       IT IS ORDERED that the action is dismissed without prejudice. The court retains

complete jurisdiction to vacate this order and to reopen the action upon cause shown that

settlement has not been completed and further litigation is necessary.

       SO ORDERED, this, the 21st day of June, 2019.

                                                      /s/ Roy Percy
                                                     UNITED STATES MAGISTRATE JUDGE
